Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 04 June 2021 overcomes the objection to Claim 9 as being a duplicate claim.  The closest prior art of record is GenBank Accession No. XP_007688281.1 which describes a dehydrogenase from Bipolaris oryzae having an amino acid sequence 100% identical with SEQ ID NO: 2 of the present application.  None of the prior art of record, however, teaches or suggests modifying the GenBank dehydrogenase such that it has all of SEQ ID NO: 2 except for: a mutation of valine at position 107 to alanine; a mutation of threonine at position 155 to asparagine; a mutation of histidine at position 164 to tyrosine; or a mutation of threonine at position 155 to asparagine, and a mutation of histidine at position 164 to tyrosine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claim 9 has been cancelled.  Claims 1-8 and 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652